                               UNITED STATES DISTRICT COURT
                                                         for the
                                                 Western District of Texas
                                                     Austin Division

                United States of America                       )
                           v.                                  )
                                                               )    Case No. 1:19-cr-00280-RP
                 Donald Wesley Rogers                          )
                        Defendant                              )

                                ORDER OF DETENTION PENDING TRIAL
                                             Part I - Eligibility for Detention
     Upon Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), the Court held a detention hearing and
found that detention is warranted. This order sets forth the Court ’s findings of fact and conclusions of law, as required by
18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Analysis and Statement of the Reasons for Detention

  X A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
    rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
    defendant as required and the safety of the community because there is probable cause to believe that the defendant
    committed one or more of the following offenses:
        X (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
            Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
            (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
            (2) an offense under 18 U.S.C. §§ 924(c).

      B. Conclusions Regarding Applicability of Any Presumption Established Above
     The presumption shifts to the defendant only the burden of producing rebutting evidence, not the burden of persuasion.
     United States v. Hare, 873 F.2d 796 (5th Cir. 1989). Even assuming the defendant has produced adequate rebutting
     evidence, the presumption remains a factor to be considered by the Court and “may be weighed in the evidentiary
     balance.” Id. at 799.

                            Part III - Analysis and Statement of the Reasons for Detention

       After considering the factors set forth in 18 U.S.C. § 3142(g), the pretrial services report, and the evidence and
arguments of counsel presented at the detention hearing, the Court concludes that the defendant must be detained pending
trial because the Government has proven:

  X By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
    the safety of the community.

     By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
     the defendant’s appearance as required.




                                                                                                                    Page 1 of 2
        In addition to any findings made on the record at the hearing, the reasons for detention include the following:

         X Weight of evidence against the defendant is strong
         X Subject to lengthy period of incarceration if convicted
         X Prior criminal history
           Participation in criminal activity while on probation, parole, or supervision
         X History of violence or use of weapons
         X History of alcohol or substance abuse
           Lack of stable employment
           Lack of stable residence
           Lack of financially responsible sureties
           Lack of significant community or family ties to this district
           Significant family or other ties outside the United States
           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
           Prior failure to appear in court as ordered
           Prior attempts to evade law enforcement
           Use of alias(es) or false documents
           Background information unknown or unverified
           Prior violations of probation, parole, or supervised release

                                           Other Reasons or Further Explanation:

        My decision is based on the identified factors. Mr. Rogers has a lengthy criminal record, including multiple offenses

in recent years involving harassment and violence against family members. This ongoing history of violent behavior poses

a heightened risk to the community when considered in conjunction with the charge Mr. Rogers currently faces, i.e.,

possession with intent to distributed anabolic steroids. The government has met its burden for detention.




                                          Part IV - Directions Regarding Detention

      The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated
representative for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving
sentences or being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private
consultation with defense counsel. On order of a court of the United States or on request of an attorney for the Government,
the person in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court proceeding.


Date:       March 16, 2020
                                                                Susan Hightower
                                                                United States Magistrate Judge




                                                                                                                      Page 2 of 2
